PER CURIAM.
James Cianfrani appeals his conviction for felony criminal mischief. Because the State failed to present admissible evidence to support the finding that Cianfrani caused over $1,000 in damage, we reverse. See R.A.P. v. State, 575 So.2d 277 (Fla. 1st DCA 1991). The evidence supports a conviction for first-degree misdemeanor criminal mischief. Accordingly, we reverse and remand to the trial court with directions to enter a conviction based upon first-degree misdemeanor criminal mischief.
Reversed and remanded with directions.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., Concur.